
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 395
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mrs. McCarthy of New
			 York submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting efforts to raise awareness,
		  improve education, and encourage research of inflammatory breast
		  cancer.
	
	
		Whereas inflammatory breast cancer is a rare but very
			 aggressive type of breast cancer in which the cancer cells block the lymph
			 vessels in the skin of the breast;
		Whereas inflammatory breast cancer accounts for between 1
			 and 6 percent of all breast cancer cases in the United States;
		Whereas inflammatory breast cancer is more common than
			 acute lymphoblastic leukemia in children;
		Whereas inflammatory breast cancer may have environmental
			 causes;
		Whereas inflammatory breast cancer is particularly
			 difficult to detect because the early signs of breast cancer, such as a breast
			 lump or suspicious area on a routine screening mammogram, are rarely present in
			 inflammatory breast cancer;
		Whereas inflammatory breast cancer tends to affect women
			 at a younger age than most breast cancers;
		Whereas black women are more likely to have inflammatory
			 breast cancer than white women;
		Whereas inflammatory breast cancer is more likely to have
			 metastasised at the time of diagnosis than noninflammatory breast cancer
			 cases;
		Whereas the 5 year survival rate for patients with
			 inflammatory breast cancer is between 25 and 50 percent, which is significantly
			 lower than the survival rate for patients with noninflammatory breast
			 cancer;
		Whereas the incidence rate for inflammatory breast cancer
			 is on the rise, and the cause of this increase is unknown;
		Whereas organizations such as the Inflammatory Breast
			 Cancer Foundation are working to increase awareness of the disease in the
			 public and medical communities;
		Whereas the MD Anderson Cancer Center at the University of
			 Texas is among one of the only facilities in the country to have a clinic
			 specifically dedicated to inflammatory breast cancer; and
		Whereas many physicians remain unaware of inflammatory
			 breast cancer and diagnosis is frequently delayed due to a lack of knowledge in
			 both the lay and medical communities: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Federal Government has a responsibility to—
			(1)endeavor to raise
			 awareness and improve education about inflammatory breast cancer;
			(2)encourage the
			 American Medical Association to take steps to immediately increase awareness of
			 inflammatory breast cancer among physicians;
			(3)encourage research
			 that will improve treatments for inflammatory breast cancer; and
			(4)continue to
			 consider ways to improve access to information on inflammatory breast cancer
			 for both doctors and patients.
			
